Citation Nr: 1607566	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than May 29, 2013 for the assignment of a 60 percent disability evaluation for bilateral sensorineural hearing loss. 

2.  Entitlement to an effective date earlier than May 29, 2013 for the grant of a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1945 to February 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  In that decision, the RO, in relevant part, increased the Veteran's rating for his hearing loss disability from 40 percent to 60 percent, and granted the Veteran's claim for TDIU.  The RO assigned an effective date for both claims of May 29, 2013.  The Veteran disagreed with the assigned effective date and perfected this appeal.  


FINDINGS OF FACT

1.  In an April 2012 rating decision, the RO granted service connection for bilateral hearing loss disability rated at 40 percent and assigned an effective date of October 4, 2011, the date of the claim.  That decision became final.

2.  Upon receipt of the Veteran's claim for an increased rating, the RO, in a July 2013 rating decision, granted the Veteran's increased rating claim for his hearing loss disability and assigned an effective date of May 29, 2013, the date of the Veteran's letter. 

3.  In a January 2003 rating decision, the RO denied the Veteran's claim for TDIU.  The Veteran did not appeal, and new and material evidence was not received within one year of the claim.  As such, the January 2003 decision became final.  

4.  Upon a request to reopen, the RO, in a July 2013 rating decision, granted the Veteran's claim for TDIU and assigned an effective date of May 29, 2013, the date the Veteran met the schedular criteria.  
CONCLUSION OF LAW

1.  The criteria for entitlement to an effective date earlier than May 29, 2013 for the 60 percent disability evaluation for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for entitlement to an effective date earlier than May 29, 2013 for the grant of TDIU are not met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).

The issue in this case is the propriety of the effective dates assigned for the grant of an increased rating for a hearing loss disability and the grant of TDIU.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the Board finds that there is no prejudice in proceeding with a decision at this time.  

With regard to VA's duty to assist, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has obtained the Veteran's service treatment records, post-service private treatment records, and the Veteran's statements in support of his claim.  The Veteran was afforded two VA examinations, one in January 2012 and the second in June 2013.  Both assessments included a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that both VA examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA has complied with the duty to assist with regard to the earlier effective date claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's requirements.  The claims for entitlement to an earlier effective date for the increased rating of the Veteran's hearing loss and TDIU are thus ready to be considered on the merits.  

Applicable Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  

Section 5110(b)(2) provides an exception to this general rule, "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1)(2).

The Federal Circuit recently reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  Further, under 38 C.F.R. § 3.157 (b)(1) (2014), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  (The Board is aware of the revision to§ 3.155 and the elimination of § 3.157, however, the restrictive changes shall not be applied retroactively.)

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-81 (1999).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).

The Board must review all communications in the record that may be interpreted as formal or informal claims and consider whether such communications, in the context of the entire record, reasonably raise a claim for benefits.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Moreover, in identifying the benefit sought, the Court has stated that although the "RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the RO must consider claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim."  Id.

Bilateral Hearing Loss

Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85. 

The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The Veteran contends that he is entitled to an earlier effective date for his 60 percent disability rating for his bilateral hearing loss disability.  The Board finds that the evidence of record does not warrant an effective date earlier than May 29, 2013.  

The Veteran was afforded a VA examination in January 2012.  At that time, an audiology examination shows relevant pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
RIGHT
65
85
85
90
LEFT
55
60
70
90


Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 60 in the left ear.

Based on the testing results, the RO granted service connection for his hearing loss disability and assigned a 40 percent rating effective October 4, 2011, the date of the Veteran's claim.  See Rating Decision dated April 2, 2012.  

The Board notes that the April 2012 decision, granting service connection for the Veteran's hearing loss and assigning a 40 percent rating, is final.  The Veteran did not appeal this decision or submit new and material evidence within one year of the decision.  Notably, in May 2013, the Veteran filed a statement, indicating that the 40 percent disability rating should be higher and requesting another examination.  See Letter from Veteran dated May 10, 2013.  Given the untimeliness of his statement, the RO instead construed the Veteran's May 2013 letter as a claim for increased evaluation.  See Rating Decision dated July 5, 2013.

The Veteran was afforded another VA examination in June 2013.  At that time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
70
80
100
LEFT
105+
105+
105+
105+

The examiner specifically noted that the use of speech discrimination was not appropriate for the Veteran. 

Based on these testing results, the RO increased the Veteran's disability evaluation from 40 percent to 60 percent, effective May 29, 2013, the date of receipt of his claim for increased evaluation.  

After careful review of the record, the Board finds that the Veteran is not entitled to an effective date earlier than May 29, 2013 for a 60 percent disability rating.  The Board acknowledges that VA must liberally construe all documents filed by the claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, in this case, there is simply no document that might be construed, even in the broadest sense, as either a formal or informal claim for an increased evaluation prior to May 29, 2013.  The Board is aware that there was correspondence and an examination regarding the need for aid and attendance or housebound benefits.  However, such documents did not reflect an intent to appeal or establish any ascertainable degree of hearing loss disability.

As noted before, the Board finds that the April 2012 rating decision, assigning a 40 percent evaluation for the Veteran's hearing loss was not timely appealed, and became final.  Accordingly, to the extent the Veteran has raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the April 2012 rating decision, his appeal will be dismissed, as such a challenge vitiates the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).

TDIU

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  However, even where the Veteran does not meet these schedular requirements, 38 C.F.R. § 4.16(b) codifies VA's policy under which all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled."  Significantly, however, the Board has no power to award a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for such consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In this case, the Veteran first became eligible for a TDIU on a schedular basis on May 29, 2013, which is the effective date of the grant of entitlement to a TDIU.  He argues, however, that he is entitled to an earlier effective date of April 13, 2002, when he filed his initial TDIU claim.  Despite the Veteran's argument, the Board finds that the evidence of record is against granting an earlier effective date for the Veteran's TDIU.  

At the time of the Veteran's April 2002 claim for TDIU, the Veteran was service connected for a scar on his right arm, evaluated at 10 percent disabling.  The RO denied the Veteran's TDIU claim, reasoning that the 10 percent rating did not meet the schedular requirements for entitlement to individual unemployability under 38 C.F.R. § 4.16(a).  See Rating Decision dated January 7, 2003.  The Board notes that the Veteran did not appeal this denial, nor did he submit any new and material evidence within one year of the decision.  As such, the January 2003 decision, denying the Veteran's claim for TDIU became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  His attempt to revisit this rating decision is nothing more than a freestanding claim, which cannot overcome the finality of a decision.  See Rudd, 20 Vet. App. at 300.

Subsequently, the Veteran filed a service connection claim for his bilateral sensorineural hearing loss.  See Veteran's Application for Compensation dated September 26, 2011.  The RO granted the Veteran's claim, and assigned a rating of 40 percent.  See Rating Decision dated April 2012.  Indeed, the Veteran's combined disability rating, to include the hearing loss and right arm scar, was 50 percent as of October 4, 2011.  See Rating Decision Code Sheet dated April 2012.  Again, this assigned rating did not meet the requisite levels for TDIU purposes.  This decision is also final.  See Rudd, 20 Vet. App. at 300.

It was not until May 29, 2013, when the Veteran claimed, and received an increased rating for his hearing loss, that he finally met the 38 C.F.R. § 4.16(a) requirement of one disability rated at 60 percent or more.  As noted above, the Veteran was not entitled to an effective date prior to May 29, 2013 for hearing loss because there was no claim filed for increase prior to that date.  As such, because the Veteran's combined disability rating did not reach 60 percent until May 29, 2013, it follows that the Veteran was not eligible for TDIU compensation until May 29, 2013.   

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





ORDER

Entitlement to an effective date earlier than May 29, 2013 for the assignment of a 60 percent disability evaluation for bilateral sensorineural hearing loss is denied. 

Entitlement to an effective date earlier than May 29, 2013 for the grant of a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


